Paul Ward, Justice. This litigation concerns the dissolution [including annexation to two other districts] of County School District No. 1 of Carroll County (an appellee here). Appellee was created under Initiated Act No. 1 of 1948 which includes Ark. Stat. Ann. §§ 80-426 to 429 (Rep]. 1960) and is found in the Acts of 1949 at pages 1414 to 1416. On July 1, 1966 the Carroll County Board of Education (appellant here) dissolved the appellee district and annexed approximately the west one-half of the land to the Berryville School District and the east portion to the Green Forest School District. Appellee (along with residents of District No. 1) prosecuted an appeal to the circuit court, where testimony was introduced by both sides. At the conclusion of the hearing the trial court set aside the Order made by the Board of Education, dissolved District No. 1, and gave approximately 15% of its territory to the Green Forest School District (described by metes and bounds) and the rest of its territory to the Berryville District. From the above decision and Order appellant prosecutes this appeal, seeking a reversal on two grounds, stated as follows: (One) “The Board of Education of Carroll County has the authority to annex some or all portions of Carroll County School District No. 1 to another district or districts. (Two) “The order of the Board of Education was made to more effectively and more efficiently serve the residents of the district; such Order cannot be altered unless it is shown by clear and convincing evidence that the Board acted in an arbitrary and discriminatory manner.” One. Appellant,,under this point, argues that the trial court was in error in holding the Board had no authority to annex portions of District No. 1. What the trial court held was that the Board had no authority of Ark. Stat. Ann. § 80-426 et seq. However, the Board is given this authority under Ark. Stat. Ann. § 80-213 (b) (Repl. 1960), and any error (a point which we do here decide) the trial court may have made is harmless, and does not affect any issue raised on appeal. Two. A careful reading of the record convinces us that the trial court was justified in setting aside the Order of the Board which divided District No. 1 in two equal parts. Such division strongly indicates the Board failed to make a careful study of the matter of convenience to the school children and their parents, and that it disregarded their expressed wishes, which were shown by petitions filed with the Board. Such petitions showed that 85% of the people in District No. 1 chose to join the Berryville District. Furthermore, it is significant, we think, that no one makes any objection to the division made by the trial court. It is our conclusion, therefore, that the Order of the trial court should be, and it is hereby, affirmed. Affirmed. Fogleman, J., dissents.